 

Exhibit 10.1



 

EXECUTION VERSION

 

GREAT AJAX CORP.

Shares of Common Stock

 

UNDERWRITING AGREEMENT

 

February 13, 2015

 

FBR CAPITAL MARKETS & CO.

  As Representative of the several Underwriters

 

c/o FBR Capital Markets & Co.

1300 North 17th Street

Suite 1400

Arlington, Virginia  22209

 

Dear Sirs:

 

Great Ajax Corp., a Maryland corporation (the “Company”), and certain
stockholders of the Company listed on Schedule I hereto (the “Selling
Stockholders”), each confirms its agreement with each of the Underwriters listed
on Schedule II hereto (collectively, the “Underwriters”), for whom FBR Capital
Markets & Co. (“FBR”) is acting as Representative (in such capacity, the
“Representative”), with respect to (i) the sale by the Company and the Selling
Stockholders of 5,000,000 shares (the “Initial Shares”) of Common Stock, par
value $0.01 per share, of the Company (the “Common Stock”), in the respective
number of shares set forth opposite the names of the Company and each Selling
Stockholder in Schedule I hereto, and the purchase by the Underwriters, acting
severally and not jointly, of the respective number of shares of Common Stock
set forth opposite the names of the Underwriters in Schedule II hereto, and (ii)
the grant of the option described in Section 1(b) hereof to purchase all or any
part of 750,000 additional shares of Common Stock to cover over-allotments (the
“Option Shares”), if any, from the Company and the Selling Stockholders, in the
respective number of shares of Common Stock set forth opposite the names of the
Company and such Selling Stockholders in Schedule I hereot, to the Underwriters,
acting severally and not jointly, in the respective numbers of shares of Common
Stock set forth opposite the names of each of the Underwriters listed in
Schedule II hereto.  The Initial Shares to be purchased by the Underwriters and
all or any part of the Option Shares subject to the option described in Section
1(b) hereof are hereinafter called, collectively, the “Shares.”

 

The Company understands that the Underwriters propose to make a public offering
of the Shares as soon as the Underwriters deem advisable after this Underwriting
Agreement (the “Agreement”) has been executed and delivered.

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”), a registration statement on Form S-11 (No. 333-201369) including
a related preliminary prospectus, for the registration of the Shares under the
Securities Act

 

 

 

  

of 1933, as amended (the “Securities Act”), and the rules and regulations
thereunder (the “Securities Act Regulations”).  The Company has prepared and
filed amendments to the registration statement and amendments or supplements to
the related preliminary prospectus prior to the date hereof, and will file such
additional amendments or supplements as may hereafter be required.  The
registration statement has been declared effective under the Securities Act by
the Commission.   The registration statement, as amended at the time it was
declared effective by the Commission (and, if the Company files a post-effective
amendment to such registration statement which becomes effective prior to the
Closing Time (as defined below), such registration statement as so amended) and
including all information deemed to be a part of the registration statement
pursuant to Rule 430A of the Securities Act Regulations or otherwise, is
hereinafter called the “Registration Statement.”  Any registration statement
filed pursuant to Rule 462(b) of the Securities Act Regulations is hereinafter
called the “Rule 462(b) Registration Statement,” and after such filing the term
“Registration Statement” shall include the 462(b) Registration Statement.  Each
prospectus included in the Registration Statement before it was declared
effective by the Commission under the Securities Act that contains a price
range, and any such preliminary form of prospectus filed with the Commission by
the Company with the consent of the Underwriters pursuant to Rule 424(a) of the
Securities Act Regulations is hereinafter called the “Preliminary
Prospectus.”  The term “‘Prospectus” means the final prospectus, as first filed
with the Commission pursuant to paragraph (1) or (4) of Rule 424(b) of the
Securities Act Regulations, and any amendments thereof or supplements thereto
including all information incorporated by reference therein.  

 

The Commission has not issued any order preventing or suspending the use of any
Preliminary Prospectus.

 

The term “Disclosure Package” means (i) the Preliminary Prospectus, as most
recently amended or supplemented immediately prior to the Initial Sale Time (as
defined herein), (ii) the Issuer Free Writing Prospectuses (as defined below),
if any, identified in Schedule III hereto, (iii) any other Free Writing
Prospectus (as defined below) that the parties hereto shall hereafter expressly
agree to treat as part of the Disclosure Package and (iv) the information set
forth included on Schedule IV hereto.  

 

The term “Issuer Free Writing Prospectus” means any issuer free writing
prospectus, as defined in Rule 433 of the Securities Act Regulations.  The term
“Free Writing Prospectus” means any free writing prospectus, as defined in Rule
405 of the Securities Act Regulations.

 

A Custody Agreement substantially in the form attached hereto as Exhibit A-1
(the “Custody Agreement”), has been executed and delivered by, on behalf or in
respect of each of the Selling Stockholders, pursuant to which each Selling
Stockholder that is a party thereto has placed the Initial Shares to be sold by
it pursuant to this Agreement in custody.  An Irrevocable Power of Attorney
substantially in the form attached hereto as Exhibit A-2 (the “Power of
Attorney”) has been executed and delivered by, on behalf of or in respect of
each of the Selling Stockholders, pursuant to which each Selling Stockholder has
appointed the persons designated therein as attorneys

 

-2-

 

  

in fact (the “Attorneys”) with the authority to execute and deliver this
Agreement on behalf of such Selling Stockholder and to take certain other
actions with respect thereto and hereto.

 

The Company, and each of the Selling Stockholders, as applicable, and the
Underwriters agree as follows:

 

1.          Sale and Purchase:

 

(a)          Initial Shares.  Upon the basis of the warranties and
representations and other terms and conditions herein set forth, at the purchase
price per share of Common Stock of $13.395 with respect to 4,270,000 of the
Initial Shares and $14.25 with respect to 730,000 of the Initial Shares, the
Company agrees to sell to the Underwriters the number of Initial Shares set
forth in Schedule I opposite its name and each Selling Stockholder agrees to
sell to the Underwriters the number of Initial Shares set forth in Schedule I
opposite such Selling Stockholder’s name, and each Underwriter agrees, severally
and not jointly, to purchase from the Company and the Selling Stockholders the
number of Initial Shares set forth in Schedule II opposite such Underwriter’s
name, plus any additional number of Initial Shares which such Underwriter may
become obligated to purchase pursuant to the provisions of Section 10 hereof,
subject in each case, to such adjustments among the Underwriters as the
Representative in its sole discretion shall make to eliminate any sales or
purchases of fractional shares.  

 

(b)          Option Shares.  In addition, upon the basis of the warranties and
representations and other terms and conditions herein set forth, at the purchase
price per share of Common Stock set forth in paragraph (a) above, the Company
and the Selling Stockholders hereby grant an option to the Underwriters, acting
severally and not jointly, to purchase from the Company and the Selling
Stockholders, all or any part of the Option Shares set forth in Schedule I
opposite such party’s name, plus any additional number of Option Shares in the
same proportion which such Underwriter may become obligated to purchase pursuant
to the provisions of Section 10 hereof.  The option hereby granted will expire
30 days after the date hereof and may be exercised in whole or in part from time
to time within such 30-day period only for the purpose of covering
over-allotments which may be made in connection with the offering and
distribution of the Initial Shares upon notice by the Representative to the
Company setting forth the number of Option Shares as to which the several
Underwriters are then exercising the option and the time and date of payment and
delivery for such Option Shares.  Any such time and date of delivery (an “Option
Closing Time”) shall be determined by the Representative, but shall not be later
than three full business days (or earlier, without the consent of the Company,
than two full business days) after the exercise of such option, nor in any event
prior to the Closing Time, as hereinafter defined.  If the option is exercised
as to all or any portion of the Option Shares, the Company and the Selling
Stockholders will sell that number of Option Shares then being purchased, with
the understanding that if the option is only partially exercised then the
Selling Stockholders’ Shares shall be sold before any of the Company’s Shares,
and each of the Underwriters, acting severally and not jointly, will purchase
its proportionate share of the number of Option Shares then being purchased
based on its proportionate share of the number of Initial Shares set forth in
Schedule II

 

-3-

 

  

opposite the name of such Underwriter, subject in each case to such adjustments
among the Underwriters as in their sole discretion shall make to eliminate any
sales or purchases of fractional shares.

 

2.          Payment and Delivery

 

(a)          Initial Shares.  The Initial Shares to be purchased by each
Underwriter hereunder, registered in such names and amounts as the
Representative may request upon at least forty-eight hours’ prior notice to the
Company, shall be delivered by or on behalf of the Company to the Representative
through the facilities of The Depository Trust Company (“DTC”) for the account
of such Underwriter, against payment by or on behalf of such Underwriter of the
purchase price therefor by wire transfer of Federal (same-day) funds to the
account specified to the Representative by the Company and each of the Selling
Stockholders, upon at least forty-eight hours’ prior notice.  To the extent the
Initial Shares exist in certificated form, the Company will cause the
certificates representing the Initial Shares to be made available for checking
and packaging not later than 1:00 p.m. New York City time on the business day
prior to the Closing Time (as defined below) with respect thereto at the office
of FBR, 1300 North 17th Street, Suite 1400, Arlington, Virginia 22209, or at the
office of DTC or its designated custodian, as the case may be (the “Designated
Office”).  The time and date of such delivery and payment shall be 9:30 a.m.,
New York City time, on the third (fourth, if the determination of the purchase
price of the Initial Shares occurs after 4:30 p.m., New York City time) business
day after the date hereof (unless another time and date shall be agreed to by
the Representative and the Company).  The time and date at which such delivery
and payment are actually made is hereinafter called the “Closing Time.”

 

(b)          Option Shares.  Any Option Shares to be purchased by each
Underwriter hereunder, registered in such names and amounts as the
Representative may request upon at least forty-eight hours’ prior notice to the
Company and the Attorneys shall be delivered by or on behalf of the Company and
the Selling Stockholders to the Representative through the facilities of DTC for
the account of such Underwriter, against payment by or on behalf of such
Underwriter of the purchase price therefor by wire transfer of Federal
(same-day) funds to the account specified to the Representative by the Company
and one or more of the Attorneys upon at least forty-eight hours’ prior
notice.  To the extent the Option Shares exist in certificated form, the Company
and the Selling Stockholders will cause the certificates representing the Option
Shares to be made available for checking and packaging at least twenty-four
hours prior to the Option Closing Time with respect thereto at the Designated
Office.  The time and date of such delivery and payment shall be 9:30 a.m., New
York City time, on the date specified by the Representative in the notice given
by the Representative to the Company and one or more of the Attorneys of the
Underwriters’ election to purchase such Option Shares or on such other time and
date as the Company and the Representative may agree upon in writing.

 

-4-

 

  

3.          Representations and Warranties of the Company:

 

The Company represents and warrants to the Underwriters as of the date hereof,
the Initial Sale Time (as defined below), as of the Closing Time and as of any
Option Closing Time (if any), and agrees with each Underwriter, that:

 

(a)          the Company has the authorized capitalization as set forth in both
the Prospectus and the Disclosure Package; the outstanding shares of capital
stock of the Company have been duly and validly authorized and issued and are
fully paid and non-assessable.  All of the outstanding shares of capital stock,
partnership interests and membership interests, as the case may be, of the
subsidiaries of the Company identified in Exhibit 21.1 to the Registration
Statement (each, a “Subsidiary”) have been duly authorized and are validly
issued, fully paid and non-assessable securities thereof and, except as
disclosed in both the Prospectus and the Disclosure Package, all of the
outstanding shares of capital stock, partnership interest or membership
interests, as the case may be, of the Subsidiaries are directly or indirectly
owned of record and beneficially by the Company; except as disclosed in both the
Prospectus and the Disclosure Package, there are no outstanding (i) securities
or obligations of the Company or any of the Subsidiaries convertible into or
exchangeable for any capital stock of the Company or any such Subsidiary, (ii)
warrants, rights or options to subscribe for or purchase from the Company or any
such Subsidiary any such capital stock or any such convertible or exchangeable
securities or obligations, or (iii) obligations of the Company or any such
Subsidiary to issue any shares of capital stock, any such convertible or
exchangeable securities or obligation, or any such warrants, rights or
options;  

 

(b)          each of the Company and the Subsidiaries has been duly
incorporated, formed or organized and is validly existing as a corporation,
general or limited partnership or limited liability company in good standing
under the laws of its respective jurisdiction of incorporation, formation or
organization with full power and authority to own its respective properties and
to conduct its respective businesses as described in each of the Registration
Statement, the Prospectus and the Disclosure Package, and, in the case of the
Company, to execute and deliver this Agreement and to consummate the
transactions contemplated herein;

 

(c)          the Company and each of the Subsidiaries is duly qualified or
licensed and in good standing in each jurisdiction in which it conducts its
businesses or in which it owns or leases real property or otherwise maintains an
office and in which the failure, individually or in the aggregate, to be so
qualified or licensed would have a material adverse effect on the assets,
business, operations, earnings, prospects, properties or condition (financial or
otherwise), present or prospective, of the Company and the Subsidiaries taken as
a whole, (any such effect or change, where the context so requires, is
hereinafter called a “Material Adverse Effect” or “Material Adverse Change”);
except as disclosed in both the Prospectus and the Disclosure Package, no
Subsidiary is prohibited or restricted, directly or indirectly, from paying
dividends to the Company, or from making any other distribution with respect to
such Subsidiary’s capital stock or from repaying to the

 

-5-

 

  

Company or any other Subsidiary any amounts which may from time to time become
due under any loans or advances to such Subsidiary from the Company or such
other Subsidiary, or from transferring any such Subsidiary’s property or assets
to the Company or to any other Subsidiary; other than as disclosed in both the
Prospectus and the Disclosure Package, the Company does not own, directly or
indirectly, any capital stock or other equity securities of any other
corporation or any ownership interest in any partnership, joint venture or other
association;

 

(d)          the Company and the Subsidiaries are in compliance in all material
respects with all applicable laws, rules, regulations, orders, decrees and
judgments, including those relating to transactions with affiliates;

 

(e)          neither the Company nor any Subsidiary is in breach of or in
default under (nor has any event occurred which with notice, lapse of time, or
both would constitute a breach of, or default under), (i) its respective
charter, bylaws, agreement of limited partnership, operating agreement or other
similar organizational documents (the “organizational documents”), (ii) the
performance or observance of any obligation, agreement, covenant or condition
contained in any license, indenture, mortgage, deed of trust, loan or credit
agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them or their respective properties is
bound, or (iii) any federal, state, local or foreign law, regulation or rule or
any decree, judgment, permit or order (each, a “Law”) applicable to the Company
or any Subsidiary, except, in the case of clauses (ii) and (iii) above, for such
breaches or defaults which would not, individually or in the aggregate, have a
Material Adverse Effect;

 

(f)          the execution, delivery and performance of this Agreement, and
consummation of the transactions contemplated herein will not (A) conflict with,
or result in any breach of, or constitute a default under (nor constitute any
event which with notice, lapse of time, or both would constitute a breach of, or
default under), (i) any provision of the organizational documents of the Company
or any Subsidiary, or (ii) any provision of any license, indenture, mortgage,
deed of trust, loan or credit agreement or other agreement or instrument to
which the Company or any Subsidiary is a party or by which any of them or their
respective properties may be bound or affected, or under any Law applicable to
the Company or any Subsidiary, except in the case of this clause (ii) for such
breaches or defaults which would not, individually or in the aggregate, have a
Material Adverse Effect; or (B) result in the creation or imposition of any
lien, charge, claim or encumbrance upon any property or asset of the Company or
any Subsidiary;

 

(g)          this Agreement has been duly authorized, executed and delivered by
the Company and is a legal, valid and binding agreement of the Company
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general equitable principles, and except to
the extent that the indemnification and contribution provisions of Section 11
hereof may be limited by federal or state securities laws and public policy
considerations in respect thereof;

 

(h)          no approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency is required in connection with the Company’s
execution, delivery and performance of this

 

-6-

 

  

Agreement, its consummation of the transactions contemplated herein, and its
sale and delivery of the Shares, other than (A) such as have been obtained, or
will have been obtained at the Closing Time or the relevant Option Closing Time,
as the case may be, under the Securities Act and the Securities Exchange Act of
1934 (the “Exchange Act”), (B) such approvals as have been obtained in
connection with the approval of the listing of the Shares on the New York Stock
Exchange (the “NYSE”), (C) such as have been obtained or made under the rules
and regulations of the Financial Industry Regulatory Authority (“FINRA”) and (D)
any necessary qualification under the securities or blue sky laws of the various
jurisdictions in which the Shares are being offered by the Underwriters;

 

(i)          each of the Company and the Subsidiaries has all necessary
licenses, authorizations, consents and approvals and has made all necessary
filings required under any Law, and has obtained all necessary authorizations,
consents and approvals from other persons, required in order to conduct their
respective businesses as described in the Registration Statement, Prospectus and
the Disclosure Package, except to the extent that any failure to have any such
licenses, authorizations, consents or approvals, to make any such filings or to
obtain any such authorizations, consents or approvals would not, individually or
in the aggregate, have a Material Adverse Effect; neither the Company nor any of
the Subsidiaries is required by any applicable law to obtain accreditation or
certification from any governmental agency or authority in order to provide the
products and services which it currently provides or which it proposes to
provide as set forth in the Registration Statement, Prospectus and the
Disclosure Package; neither the Company nor any of the Subsidiaries is in
violation of, in default under, or has received any notice regarding a possible
violation, default or revocation of any such license, authorization, consent or
approval or any federal, state, local or foreign law, regulation or rule or any
decree, order or judgment applicable to the Company or any of the Subsidiaries
the effect of which could result in a Material Adverse Change; and no such
license, authorization, consent or approval contains a materially burdensome
restriction that is not adequately disclosed in each of the Registration
Statement, the Prospectus and the Disclosure Package;

 

(j)          each of the Registration Statement and any Rule 462(b) Registration
Statement has become effective under the Securities Act and no stop order
suspending the effectiveness of the Registration Statement or any Rule 462(b)
Registration Statement has been issued under the Securities Act and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated or threatened by the Commission; and
the Company has complied to the Commission’s satisfaction with any request on
the part of the Commission for additional information;

 

(k)          the Preliminary Prospectus when filed and the Registration
Statement as of each effective date and as of the date hereof complied or will
comply, and the Prospectus and any further amendments or supplements to the
Registration Statement, the Preliminary Prospectus or the Prospectus will, when
they become effective or are filed with the Commission, as the case may be,
comply, in all material respects with the requirements of the Securities Act and
the Securities Act Regulations;

 

-7-

 

  

(l)          the Registration Statement, as of its effective date and as of the
date hereof, did not and does not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Preliminary Prospectus does
not, and the Prospectus or any amendment or supplement thereto will not, as of
the applicable filing date, the date hereof and at the Closing Time and on each
Option Closing Time (if any), contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no warranty or representation with respect to
any statement contained in or omitted from the Registration Statement, the
Preliminary Prospectus or the Prospectus in reliance upon and in conformity with
the information concerning the Underwriters and furnished in writing by or on
behalf of the Underwriters through the Representative to the Company expressly
for use therein (that information being limited to that described in the last
sentence of the first paragraph of Section 11(c) hereof);

 

(m)          as of 10:00 am (Eastern time) on February 13, 2015 (the “Initial
Sale Time”), the Disclosure Package did not, and at the time of each sale of
Shares and at the Closing Time and each Option Closing Time, the Disclosure
Package will not, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; as of the
issue date or date of first use and at all subsequent times through the Initial
Sale Time, each Issuer Free Writing Prospectus did not, and at the time of each
sale of Shares and at the Closing Time and each Option Closing Time, each such
Issuer Free Writing Prospectus will not, contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no warranty or
representation with respect to any statement contained in or omitted from the
Disclosure Package in reliance upon and in conformity with the information
concerning the Underwriters and furnished in writing by or on behalf of the
Underwriters through the Representative to the Company expressly for use therein
(that information being limited to that described in the last sentence of the
first paragraph of Section 11(c) hereof);

 

(n)          each Issuer Free Writing Prospectus, if any, as of its issue date
and at all subsequent times through the completion of the public offer and sale
of the Shares did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement;

 

(o)          the Company is eligible to use Free Writing Prospectuses in
connection with this offering pursuant to Rules 164 and 433 under the Securities
Act; any Free Writing Prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act Regulations has been, or will be, filed
with the Commission in accordance with the requirements of the Securities Act
and the Securities Act Regulations; and each Free Writing Prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act Regulations or that was prepared by or on behalf of

 

-8-

 

  

or used by the Company complies or will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations;

 

(p)          except for the Issuer Free Writing Prospectuses identified in
Schedule III hereto, and any electronic road show relating to the public
offering of shares contemplated herein, the Company has not prepared, used or
referred to, and will not, without the prior consent of the Representative,
prepare, use or refer to, any Free Writing Prospectus;

 

(q)          the Preliminary Prospectus, the Prospectus and any Issuer Free
Writing Prospectuses (to the extent any such Issuer Free Writing Prospectus was
required to be filed with the Commission) delivered to the Underwriters for use
in connection with the public offering of the Shares contemplated herein have
been and will be identical to the versions of such documents transmitted to the
Commission for filing via the Electronic Data Gathering Analysis and Retrieval
System (“EDGAR”), except to the extent permitted by Regulation S-T;

 

(r)          the Company filed the Registration Statement with the Commission
before using any Issuer Free Writing Prospectus; and each Issuer Free Writing
Prospectus was preceded or accompanied by the most recent Preliminary Prospectus
satisfying the requirements of Section 10 under the Securities Act, which
Preliminary Prospectus included an estimated price range;

 

(s)          from the time of initial confidential submission of a registration
statement relating to the Shares with the Commission through the date hereof,
the Company has been and is an “emerging growth company” as defined in Section
2(a)(19) of the Securities Act.  The Company (i) has not alone engaged in any
Testing-the-Waters Communications other than Testing-the-Waters Communications
with the consent of the Representative with entities that are qualified
institutional buyers within the meaning of Rule 144A under the Securities Act or
institutions that are institutional accredited investors within the meaning of
Rule 501 under the Securities Act and (ii) has not authorized anyone other than
the Representative to engage in Testing-the-Waters Communications;

 

(t)          there are no actions, suits, proceedings, inquiries or
investigations pending or, to the knowledge of the Company, threatened against
the Company or any Subsidiary or any of their respective officers and directors
or to which the properties, assets or rights of any such entity are subject, at
law or in equity, before or by any federal, state, local or foreign governmental
or regulatory commission, board, body, authority, arbitral panel or agency which
could result in a judgment, decree, award or order having a Material Adverse
Effect;

 

(u)          the consolidated financial statements, including the notes thereto,
included in  each of the Registration Statement, the Prospectus and the
Disclosure Package present fairly the consolidated financial position of the
Company and its Subsidiaries as of the dates indicated and their consolidated
results of operations and changes in financial position and cash flows for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles as applied in the United States
and on a consistent basis during the periods involved and in accordance

 

-9-

 

  

with Regulation S-X promulgated by the Commission; the financial statement
schedules, if any, included in the Registration Statement and the amounts in
both the Prospectus and Disclosure Package under the captions “Summary—Summary
Financial Information” and “Selected Financial Information” fairly present the
information shown therein and have been compiled on a basis consistent with the
financial statements included in each of the Registration Statement, the
Prospectus and the Disclosure Package; no other financial statements or
supporting schedules are required to be included in the Registration Statement,
the Prospectus or the Disclosure Package;

 

(v)         Moss Adams LLP, whose reports on the consolidated financial
statements of the Company and the Subsidiaries are filed with the Commission as
part of each of the Registration Statement, the Prospectus and the Disclosure
Package is, and was during the periods covered by its reports, independent
public accountants as required by the Securities Act and the Securities Act
Regulations and is registered with the Public Company Accounting Oversight
Board;

 

(w)          subsequent to the respective dates as of which information is given
in each of the Registration Statement, the Prospectus and the Disclosure
Package, and except as may be otherwise stated in such documents, there has not
been (A) any Material Adverse Change or any development that could reasonably be
expected to result in a Material Adverse Change, whether or not arising in the
ordinary course of business, (B) any transaction that is material to the Company
and the Subsidiaries taken as a whole, contemplated or entered into by the
Company or any of the Subsidiaries, (C) any obligation, contingent or otherwise,
directly or indirectly incurred by the Company or any Subsidiary that is
material to the Company and Subsidiaries taken as a whole or (D) any dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock;

 

(x)          the Shares conform in all material respects to the description
thereof contained in the Registration Statement, the Prospectus and the
Disclosure Package; and this Agreement conforms in all material respects to the
description thereof contained in the Registration Statement, the Disclosure
Package and the Prospectus;

 

(y)          except as disclosed in the Registration Statement, the Prospectus
and the Disclosure Package, there are no persons with registration or other
similar rights to have any equity or debt securities, including securities which
are convertible into or exchangeable for equity securities, registered pursuant
to the Registration Statement or otherwise registered by the Company under the
Securities Act, (i) except for the Selling Stockholders, to the extent of the
equity securities to be offered and sold by such Selling Stockholders as
contemplated by this Agreement, and (ii) except for those registration or
similar rights which have been waived with respect to the offering contemplated
by this Agreement, all of which registration or similar rights described in
clauses (i) and (ii) are fairly summarized in the Registration Statement, the
Prospectus and the Disclosure Package;

 

(z)          the Shares have been duly authorized and, when issued and duly
delivered against payment therefor as contemplated by this Agreement, will be
validly issued, fully paid

 

-10-

 

  

and non-assessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim, and the issuance and sale of the Shares by the Company
is not subject to preemptive or other similar rights arising by operation of
law, under the organizational documents of the Company or under any agreement to
which the Company or any Subsidiary is a party or otherwise;

 

(aa)         the Shares have been approved for listing on the NYSE, subject to
official notice of issuance; the Company has taken all necessary actions to
ensure that, upon and at all times since the NYSE shall have approved the Shares
for listing, it is and will be in compliance with all applicable corporate
governance requirements set forth in the NYSE’s listing standards that are then
in effect;

 

(bb)         none of the Company, the Subsidiaries, or any of their respective
directors, officers, representatives or affiliates has taken, nor will take,
directly or indirectly, any action which is designed to or which has constituted
or which might reasonably be expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares;

 

(cc)         none of the Company, any of the Subsidiaries or any of their
respective affiliates (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act, or the rules and regulations
thereunder (the “Exchange Act Regulations”), or (ii) directly, or indirectly
through one or more intermediaries, controls or has any other association with
any member firm of FINRA;

 

(dd)         any certificate signed by any officer of the Company or any
Subsidiary delivered to the Representative or to counsel for the Underwriters
pursuant to or in connection with this Agreement shall be deemed a
representation and warranty by the Company to each Underwriter as to the matters
covered thereby;

 

(ee)         the form of certificate used to evidence the Common Stock complies
in all material respects with all applicable statutory requirements, with any
applicable requirements of the organizational documents of the Company and the
requirements of the NYSE;

 

(ff)         each of the Company and the Subsidiaries have good and marketable
title in fee simple to all real property, if any, and good title to all personal
property owned by them, in each case free and clear of all liens, security
interests, pledges, charges, encumbrances, mortgages and defects, except such as
are disclosed in the Registration Statement, the Prospectus and the Disclosure
Package or such as do not materially and adversely affect the value of such
property and do not interfere with the use made or proposed to be made of such
property by the Company and the Subsidiaries; and any real property and
buildings held under lease by the Company or any Subsidiary are held under
valid, existing and enforceable leases, with such exceptions as are disclosed in
the Registration Statement, the Prospectus and the Disclosure Package or are not
material and do not interfere with the use made or proposed to be made of such
property and buildings by the Company or such Subsidiary;

 

-11-

 

  

(gg)         the descriptions in each of the Registration Statement, the
Prospectus and the Disclosure Package of the legal or governmental proceedings,
contracts, leases and other legal documents therein described present fairly the
information required to be shown, and there are no legal or governmental
proceedings, contracts, leases, or other documents of a character required to be
described in the Registration Statement, the Prospectus or the Disclosure
Package or to be filed as exhibits to the Registration Statement which are not
described or filed as required; all agreements between the Company or any of the
Subsidiaries and third parties expressly referenced in the Registration
Statement, Prospectus and the Disclosure Package are legal, valid and binding
obligations of the Company or one or more of the Subsidiaries, enforceable in
accordance with their respective terms, except to the extent enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles;

 

(hh)         the Company and each Subsidiary owns or possesses adequate licenses
or other rights to use all patents, trademarks, service marks, trade names,
copyrights, software and design licenses, trade secrets, manufacturing
processes, other intangible property rights and know-how (collectively
“Intangibles”) necessary to entitle the Company and each Subsidiary to conduct
its business as described in the Registration Statement, the Prospectus and the
Disclosure Package, and neither the Company nor any Subsidiary has received
notice of infringement of or conflict with (and neither the Company nor any
Subsidiary knows of any such infringement of or conflict with) asserted rights
of others with respect to any Intangibles which would have a Material Adverse
Effect;

 

(ii)         the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, and (ii) are effective in
all material respects to perform the functions for which they were established,

 

(jj)         the Company and each of the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
since the date of the last audited financial statements of the Company included
in the Disclosure Package, the Registration Statement and the Prospectus, the
Company is not aware of (a) any significant deficiency or material weakness in
the design or operation of its internal controls over financial reporting which
are reasonably likely to adversely affect the Company’s ability to record,

 

-12-

 

  

process, summarize and report financial information to management and the Board
of Directors, or (b) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting;  

 

(kk)         each of the Company and the Subsidiaries maintains insurance
(issued by insurers of recognized financial responsibility) of the types and in
the amounts generally deemed adequate for their respective businesses and
consistent with insurance coverage maintained by similar companies in similar
businesses, including, but not limited to, insurance covering real and personal
property owned or leased by the Company and the Subsidiaries against theft,
damage, destruction, acts of vandalism and all other risks customarily insured
against, all of which insurance is in full force and effect;

 

(ll)         Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) neither the Company nor the
Subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release  of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (ii) each
of the Company and the Subsidiaries has all permits, authorizations and
approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (iii) there are no pending or, to the
knowledge of the Company, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings relating to any Environmental Law
against the Company or the Subsidiaries, and (iv) to the knowledge of the
Company, there are no events or circumstances that would reasonably be expected
to form the basis of an order for clean-up or remediation, or an action, suit or
proceeding by any private party or governmental body or agency, against or
affecting the Company or the Subsidiaries relating to Hazardous Materials or any
Environmental Laws.

 

(mm)         neither the Company nor any Subsidiary is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wages and hours law, nor any state law precluding
the denial of credit due to the neighborhood in which a property is situated,
the violation of any of which would have a Material Adverse Effect;

 

(nn)         the Company and each of the Subsidiaries are in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations

 

-13-

 

  

thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
or any of the Subsidiaries would have any liability; the Company and each of the
Subsidiaries have not incurred and do not expect to incur liability under (i)
Title IV of ERISA with respect to termination of, or withdrawal from, any
“pension plan” or (ii) Section 412 or 4971 of the Internal Revenue Code of 1986,
as amended, including the regulations and published interpretations thereunder
(“Code”); and each “pension plan” for which the Company and each of its
Subsidiaries would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification;

 

(oo)         except as otherwise disclosed in the Registration Statement, the
Prospectus and the Disclosure Package, there are no outstanding loans,
extensions of credit or advances or guarantees of indebtedness by the Company or
any of the Subsidiaries to or for the benefit of any of the officers or
directors of the Company or any of the Subsidiaries or any of the members of the
families of any of them;

 

(pp)         all securities issued by the Company, any of the Subsidiaries or
any trusts established by the Company or any Subsidiary, have been or will be
issued and sold in compliance with (i) all applicable federal and state
securities laws, and (ii) the laws of the applicable jurisdiction of
incorporation of the issuing entity and, (iii) to the extent applicable to the
issuing entity, the requirements of the NYSE;

 

(qq)         in connection with this offering, the Company has not offered and
will not offer its Common Stock or any other securities convertible into or
exchangeable or exercisable for Common Stock in a manner in violation of the
Securities Act; and the Company has not distributed and will not distribute any
offering material in connection with the offer and sale of the Shares except for
the Preliminary Prospectus, the Prospectus, any Issuer Free Writing Prospectus
or the Registration Statement;

 

(rr)         except for the payments to the Underwriters provided for hereunder,
the Company has not incurred any liability for any finder’s fees or similar
payments in connection with the transactions herein contemplated;

 

(ss)         no relationship, direct or indirect, exists between or among the
Company or any of the Subsidiaries on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of the Subsidiaries
on the other hand, which is required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement, the Prospectus or
the Disclosure Package, which is not so described;

 

(tt)         neither the Company nor any of the Subsidiaries is and, after
giving effect to the offering and sale of the Shares, will be an “investment
company” or an entity “controlled” by an “investment company”, as such terms are
defined in the Investment Company Act of 1940, as amended (the “Investment
Company Act”);

 

-14-

 

  

(uu)         there are no existing or, to the knowledge of the Company,
threatened labor disputes with the employees of the Company or any of the
Subsidiaries which would have, individually or in the aggregate, a Material
Adverse Effect;

 

(vv)         the Company and the Subsidiaries and any of the officers and
directors of the Company and the Subsidiaries, in their capacities as such, are,
and at the Closing Time and any Option Closing Time will be, in compliance in
all material respects with the provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated thereunder;

 

(ww)         the Company is organized in conformity with the requirements for
qualification as a real estate investment trust (a “REIT”) under the Code; the
present and contemplated method of operation of the Company and the Subsidiaries
does and will enable the Company to meet the requirements for taxation as a REIT
under the Code and all statements regarding the Company’s qualification and
taxation as a REIT and descriptions of the Company’s organization and method of
operation (inasmuch as they relate to the Company’s qualification and taxation
as a REIT) set forth in the Registration Statement, the Disclosure Package and
the Prospectus are accurate and fair summaries of the legal or tax matters
described therein in all material respects. The Operating Partnership is treated
as a partnership and not as an association taxable as a corporation for U.S.
federal income tax purposes;

 

(xx)        the Company (i) complies with the Privacy Statements (as defined
below) as applicable to any given set of personal information collected by the
Company from Individuals (as defined below), (ii) complies in all material
respects with all applicable federal, state, local and foreign laws and
regulations regarding the collection, retention, use, transfer or disclosure of
personal information and (iii) takes reasonable measures to protect and maintain
the confidential nature of the personal information provided to the Company by
Individuals in accordance with the terms of the applicable Privacy Statements;
to the Company’s knowledge, no claims or controversies have arisen regarding the
Privacy Statements or the implementation thereof.  As used herein, “Privacy
Statements” means, collectively, any and all of the Company’s privacy statements
and policies published on Company websites or products or otherwise made
available by the Company regarding the collection, retention, use and
distribution of the personal information of individuals, including, without
limitation, from visitors or users of any Company websites or products
(“Individuals”);

 

(yy)         neither the Company nor any of the Subsidiaries nor any officer or
director purporting to act on behalf of the Company or any of the Subsidiaries
has at any time (i) made any unlawful contributions to any candidate for
political office, or failed to disclose fully any such contributions, in
violation of law, (ii) made any payment to any state, federal or foreign
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or allowed by applicable law,
(iii) made any payment outside the ordinary course of business to any investment
officer or loan broker or person charged with similar duties of any entity to
which the Company or any of the Subsidiaries sells or from which the Company or
any of the Subsidiaries buys loans or servicing arrangements for the purpose of
influencing such agent, officer,

 

-15-

 

 

broker or person to buy loans or servicing arrangements from or sell loans to
the Company or any of the Subsidiaries, or (iv) engaged in any transactions,
maintained any bank account or used any corporate funds except for transactions,
bank accounts and funds which have been and are reflected in the normally
maintained books and records of the Company and the Subsidiaries;  none of the
Company nor any of the Subsidiaries or, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of such entities is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and the Subsidiaries and,
to the knowledge of the Company, its affiliates have conducted their businesses
in compliance with the FCPA;

 

(zz)         neither the Company nor any of its Subsidiaries, nor, to the
Company’s knowledge, any of its affiliates or any director, officer, agent or
employee of, or other person associated with or acting on behalf of, the
Company, has violated the Bank Secrecy Act, as amended, the Uniting and
Strengthening of America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act (USA PATRIOT ACT) of 2001 or the rules and
regulations promulgated under any such law or any successor law;

 

(aaa)        Neither the Company nor the Subsidiaries, nor, to the Company’s
knowledge, any employee or agent of the Company or the Subsidiaries, has made
any payment of funds of the Company or the Subsidiaries or received or retained
any funds in violation of any law, rule or regulation, including without
limitation the “know your customer” and anti-money laundering laws of any
jurisdiction (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or the Subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.  

 

(bbb)        Neither the Company nor the Subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or the Subsidiaries, is currently subject to any U.S. sanctions administered by
the United States Government, including, without limitation, the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”); and the Company will not directly or indirectly use the proceeds
of the offering of the Shares hereunder, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject of  Sanctions or in any other manner that will result in a violation by
any person (including

 

-16-

 

  

any person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.  For the past five years, the Company and
its Subsidiaries have not knowingly engaged in and are not now knowingly engaged
in any dealings or transactions with any person that at the time of the dealing
or transaction is or was the subject or the target of Sanctions or with any
country subject to Sanctions.

 

4.          Representations and Warranties of the Selling Stockholders:

 

Each Selling Stockholder, severally and not jointly, represents and warrants to
the Underwriters as of the date hereof, the Initial Sale Time (as defined
below), as of the Closing Time and as of any Option Closing Time (if any), and
agrees with each Underwriter, that:

 

(a)          such Selling Stockholder has full power and authority to enter into
this Agreement and the Custody Agreement and Power of Attorney to which it is a
party.  All authorizations and consents necessary for the execution and delivery
by such Selling Stockholder of the Custody Agreement and Power of Attorney, and
for the execution of this Agreement on behalf of such Selling Stockholder, have
been given.  Each of the Custody Agreement and Power of Attorney and this
Agreement has been duly authorized, executed and delivered by or on behalf of
such Selling Stockholder and constitutes a valid and binding agreement of such
Selling Stockholder and is enforceable against such Selling Stockholder in
accordance with the terms thereof and hereof, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general equitable principles, and except to
the extent that the indemnification and contribution provisions of Section 11
hereof may be limited by federal or state securities laws and public policy
considerations in respect thereof;

 

(b)          such Selling Stockholder now has, and immediately prior to the
Closing Time will have, (i) a valid “security entitlement” (within the meaning
of Section 8-501 of the New York Uniform Commercial Code (the “New York UCC”))
in respect of the Shares to be sold by such Selling Stockholder hereunder, in
each case free and clear of all liens, encumbrances and claims whatsoever (other
than pursuant to the Custody Agreement and Power of Attorney, as applicable),
and (ii) full legal power and authority to enter into this Agreement and to
sell, transfer and deliver a security entitlement in respect of such Shares to
the Underwriters hereunder and to make the representations, warranties and
agreements made by such Selling Stockholder herein.  Upon (I) payment for the
Shares to be sold by such Selling Stockholder pursuant to this Agreement, (II)
delivery of such Shares, as directed by the Underwriters, to Cede & Co. or such
other nominee as may be designated by DTC, (III) registration of such Shares in
the name of DTC, Cede & Co. or such other nominee, (IV) DTC indicating by book
entries on its books that security entitlements with respect to such Shares have
been credited to the Underwriters’ securities accounts, the Underwriters will
acquire a valid “security entitlement” (within the meaning of Section 8-501 of
the New York UCC) with respect to such Shares and no action based on an “adverse
claim” (as defined in Section 8-102 of the New York UCC) may be asserted against
the Underwriters with respect to such security entitlement, and DTC shall be a
“protected purchaser” of such Shares within the meaning of Section 8-303 of the
New York UCC (assuming, in each case, that (A) none

 

-17-

 

  

of DTC, Cede & Co., any such other nominee or any Underwriter will have “notice
of any adverse claim” to any of such Shares within the meaning of Section 8-105
of the New York UCC, (B) DTC will be registered as a “clearing corporation”
within the meaning of Section 8-102 of the UCC, and (C) the jurisdiction of DTC
is New York);

 

(c)          the performance of this Agreement, the Custody Agreement and the
Power Of Attorney by such Selling Stockholder and the consummation by such
Selling Stockholder of the transactions contemplated herein and therein will not
conflict with, or result in any breach of, or constitute a default under (nor
constitute any event which with notice, lapse of time, or both would constitute
a breach of, or default under), (i) any provision of the certificate or articles
of incorporation, other charter or similar constitutive documents, or the bylaws
of such Selling Stockholder, or (ii) any provision of any license, indenture,
mortgage, deed of trust, loan or credit agreement or other agreement or
instrument to which such Selling Stockholder is a party or by which it or its
properties may be bound or affected, or (iii) under any federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
such Selling Stockholder; or result in the creation or imposition of any lien,
charge, claim or encumbrance upon any property or asset of the Selling
Stockholder (other than pursuant to the Custody Agreement and Power of Attorney,
as applicable);

 

(d)          no approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency having jurisdiction over such Selling Stockholder or
any of its properties is required in connection with such Selling Stockholder’s
execution, delivery and performance of this Agreement, its consummation of the
transactions contemplated herein, and its sale and delivery of the Shares, other
than (i) such as have been obtained, or will have been obtained at the Closing
Time under the Securities Act and the Exchange Act, (ii) such approvals as have
been obtained in connection with the approval of the listing of the Shares on
the NYSE and (iii) any necessary qualification under the securities or blue sky
laws of the various jurisdictions in which the Shares are being offered by the
Underwriters;

 

(e)          such Selling Stockholder is not prompted to sell Shares by any
material information concerning the Company or its Subsidiaries which is not set
forth in the Registration Statement, the Prospectus or the Disclosure Package;

 

(f)          each of the Registration Statement, the Prospectus and the
Disclosure Package (as amended or supplemented, if the Company shall have filed
with the Commission any amendment or supplement thereto) (i) as of its effective
date and as of the date hereof, with respect to the Registration Statement, (ii)
on its date, at the time of filing the Prospectus pursuant to Rule 424(b) and at
the Closing Time, with respect to the Prospectus, and (iii) as of the Initial
Sale Time, with respect to the Disclosure Package, did not and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Registration Statement, the Prospectus or the Disclosure Package, in light
of the circumstances under which they were made) not misleading; provided,
however, that this representation and warranty shall only apply to any
statements or omissions in

 

-18-

 

  

the Registration Statement, the Prospectus and the Disclosure Package made in
reliance upon and in conformity with written information furnished by or on
behalf of such Selling Stockholder specifically for use in the Registration
Statement, the Prospectus or the Disclosure Package, together with any amendment
or supplement thereto used by the Company or any Underwriter, as the case may
be, it being understood and agreed that the only such information furnished by
or on behalf of such Selling Stockholder consists of the information relating to
such Selling Stockholder in the Registration Statement, the Prospectus and the
Disclosure Package under the heading “Selling Stockholders” and the footnote
thereunder, excluding any percentages set forth therein (the “Selling
Stockholder Information”);

 

(g)          such Selling Stockholder has not distributed and will not
distribute any Free Writing Prospectus, preliminary prospectus, the Prospectus
or any other offering material in connection with the offering and sale of the
Shares, except for any such distribution to which the Representative has
consented in advance; and such Selling Stockholder has not taken, directly or
indirectly, any action intended, or which would reasonably be expected, to cause
or result in, under the Securities Act, the Securities Act Regulations or
otherwise, or which has constituted, stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the Shares;

 

(h)          the Shares to be sold hereunder by such Selling Stockholder have
been placed in custody, for the purpose of making delivery of such Shares under
this Agreement and under the Custody Agreement and Power of Attorney which
appoints American Stock Transfer & Trust Company, LLC, as custodian (the
“Custodian”), for such Selling Stockholder; such Selling Stockholder agrees that
the Shares held in custody for him or it under the Custody Agreement and Power
of Attorney are for the benefit of and coupled with and subject to the interest
thereunder of the Custodian, the Attorneys, the Underwriters, each other Selling
Stockholder and the Company; that the arrangements made by such Selling
Stockholder for such custody and the appointment of the Custodian and the
Attorneys by such Selling Stockholder are, to the extent provided in the Custody
Agreement and Power of Attorney, irrevocable; and that the obligations of such
Selling Stockholder hereunder shall not be terminated by operation of law,
whether by the death, disability, incapacity or liquidation of any Selling
Stockholder or the occurrence of any other event; if any Selling Stockholder
should die, become disabled or incapacitated or be liquidated or if any other
such event should occur before the delivery of the Shares hereunder, the Shares
shall be delivered by the Custodian in accordance with the terms and conditions
of this Agreement and actions taken by the Attorneys and the Custodian pursuant
to the Custody Agreement and Power of Attorney shall be as valid as if such
death, liquidation, incapacity or other event had not occurred, regardless of
whether or not the Custodian or the Attorneys, or either of them, shall have
received notice thereof;

 

(i)          such Selling Stockholder has not relied upon the Representative or
legal counsel for the Representative for any legal, tax or accounting advice in
connection with the offering and sale of the Shares;

 

(j)          such Selling Stockholder does not have any registration or other
similar rights to have any equity or debt securities registered for sale by the
Company under the

 

-19-

 

  

Registration Statement or included in the offering contemplated by this
Agreement, except for such rights as are described in the Registration
Statement, the Prospectus and the Disclosure Package under “Description of
Capital Stock;”

 

(k)          neither such Selling Stockholder nor any of its subsidiaries, nor
any director, officer or employee of such Selling Stockholder or any of its
subsidiaries nor, to the knowledge of such Selling Stockholder, any agent,
affiliate or other person associated with or acting on behalf of such Selling
Stockholder or any of its subsidiaries has (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the FCPA, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.  Such
Selling Stockholder and its subsidiaries have instituted, maintain and enforce,
and will continue to maintain and enforce policies and procedures designed to
promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws;

 

(l)          the operations of such Selling Stockholder and its subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements, including those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where such Selling Stockholder or any
of its subsidiaries conducts business, the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving such Selling Stockholder
or any of its subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of such Selling Stockholder, threatened;

 

(m)          neither such Selling Stockholder nor any of its subsidiaries,
directors, officers or employees, nor, to the knowledge of such Selling
Stockholder, any agent, affiliate or other person associated with or acting on
behalf of such Selling Stockholder or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the United States Government,
including, without limitation, OFAC, UNSC, HMT, or other relevant Sanctions; and
such Selling Stockholder will not directly or indirectly use the proceeds of the
offering of the Shares hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject of  Sanctions or

 

-20-

 

  

in any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions. For the past five years, such Selling
Stockholder and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in and will not engage in any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any country subject to Sanctions;

 

(n)          such Selling Stockholder has not taken and will not take, directly
or indirectly, any action designed to or that would reasonably be expected to
cause or result in any stabilization or manipulation of the price of the Shares;

 

(o)          such selling Stockholder does not have, or has waived prior to the
date hereof, any preemptive right, co-sale right or right of first refusal or
other similar right to purchase any of the Shares that are to be sold by the
Company or any of the other Selling Stockholders to the Underwriters pursuant to
this Agreement; and such Selling Stockholder does not own any warrants, options
or similar rights to acquire, and does not have any right or arrangement to
acquire, any capital stock, right, warrants, options or other securities from
the Company, other than those described in the Registration Statement and the
Prospectus; and

 

(p)          except as otherwise disclosed to the Underwriters in writing, such
Selling Stockholder is not a member of or an affiliate of or associated with any
member of FINRA.

 

5.          Certain Covenants of the Company:

 

The Company agrees with each Underwriter:

 

(a)          to furnish such information as may be required and otherwise to
cooperate in qualifying the Shares for offering and sale under the securities or
blue sky laws of such jurisdictions (both domestic and foreign) as the
Representative may designate and to maintain such qualifications in effect as
long as requested by the Representative for the distribution of the Shares,
provided that the Company shall not be required to qualify as a foreign
corporation or to consent to the service of process under the laws of any such
jurisdiction (except service of process with respect to the offering and sale of
the Shares);

 

(b)          if, at the time this Agreement is executed and delivered, it is
necessary for a post-effective amendment to the Registration Statement to be
declared effective before the offering of the Shares may commence, the Company
will endeavor to cause such post-effective amendment to become effective as soon
as possible and will advise the Representative promptly and, if requested by the
Representative, will confirm such advice in writing, when such post-effective
amendment has become effective;

 

(c)          to prepare the Prospectus in a form approved by the Underwriters
and file such Prospectus with the Commission pursuant to Rule 424(b) under the
Securities Act not later than 10:00 p.m. (New York City time), on February 13,
2015 or on such other day as the parties may mutually agree and to furnish
promptly (and with respect to the initial

 

-21-

 

  

delivery of such Prospectus, not later than 10:00 p.m. (New York City time) on
the day following the execution and delivery of this Agreement or on such other
day as the parties may mutually agree to the Underwriters copies of the
Prospectus (or of the Prospectus as amended or supplemented if the Company shall
have made any amendments or supplements thereto after the effective date of the
Registration Statement) in such quantities and at such locations as the
Underwriters may reasonably request for the purposes contemplated by the
Securities Act Regulations, which Prospectus and any amendments or supplements
thereto furnished to the Underwriters will be identical to the version
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T;

 

(d)          to advise the Representative promptly and (if requested by the
Representative) to confirm such advice in writing, when the Registration
Statement has become effective and when any post-effective amendment thereto
becomes effective under the Securities Act Regulations;

 

(e)          to furnish a copy of each proposed Free Writing Prospectus to the
Representative and counsel for the Underwriters and obtain the consent of the
Representative prior to referring to, using or filing with the Commission any
Free Writing Prospectus pursuant to Rule 433(d) under the Securities Act, other
than the Issuer Free Writing Prospectuses, if any, identified in Schedule III
hereto;

 

(f)          to comply with the requirements of Rules 164 and 433 of the
Securities Act Regulations applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission, legending and record keeping, as
applicable;

 

(g)          to advise the Representative immediately, confirming such advice in
writing, of (i) the receipt of any comments from, or any request by, the
Commission for amendments or supplements to the Registration Statement, the
Preliminary Prospectus, the Prospectus or any Issuer Free Writing Prospectus, or
for additional information with respect thereto, (ii) the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of the Preliminary
Prospectus, the Prospectus or any Issuer Free Writing Prospectus, or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes and, if the Commission or any other government agency or authority
should issue any such order, to make every reasonable effort to obtain the
lifting or removal of such order as soon as possible, (iii) any examination
pursuant to Section 8(e) of the Securities Act concerning the Registration
Statement, or (iv) if the Company becomes subject to a proceeding under Section
8A of the Securities Act in connection with the public offering of Shares
contemplated herein; to advise the Representative promptly of any proposal to
amend or supplement the Registration Statement, the Preliminary Prospectus, the
Prospectus or any Issuer Free Writing Prospectus and to file no such amendment
or supplement to which the Representative shall reasonably object in writing;

 

(h)          to furnish to the Underwriters for a period of five years from the
date of this Agreement (i) as soon as available, copies of all annual, quarterly
and current reports or

 

-22-

 

  

other communications supplied to holders of shares of Common Stock, (ii) as soon
as practicable after the filing thereof, copies of all reports filed by the
Company with the Commission, FINRA or any securities exchange and (iii) such
other information as the Underwriters may reasonably request regarding the
Company and the Subsidiaries;

 

(i)          to advise the Underwriters promptly of the happening of any event
or development known to the Company within the time during which a Prospectus
relating to the Shares (or in lieu thereof the notice referred to in Rule 173(a)
under the Securities Act Regulations) is required to be delivered under the
Securities Act Regulations which, in the judgment of the Company or in the
reasonable opinion of the Representative or counsel for the Underwriters, (i)
would require the making of any change in the Registration Statement, the
Prospectus or the Disclosure Package so that the Registration Statement, the
Prospectus or the Disclosure Package would not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (ii) as a result of which any Issuer
Free Writing Prospectus conflicted or would conflict with the information
contained in the Registration Statement relating to the Shares, or (iii) if it
is necessary at any time to amend or supplement the Prospectus or the Disclosure
Package to comply with any law and, during such time, to promptly prepare and
furnish to the Underwriters copies of the proposed amendment or supplement
before filing any such amendment or supplement with the Commission and
thereafter promptly furnish at the Company’s own expense to the Underwriters and
to dealers, copies in such quantities and at such locations as the
Representative may from time to time reasonably request of an appropriate
amendment or supplement to the Prospectus or the Disclosure Package so that the
Prospectus or the Disclosure Package as so amended or supplemented will not, in
the light of the circumstances when it (or in lieu thereof the notice referred
to in Rule 173(a) under the Securities Act Regulations) is so delivered, be
misleading or , in the case of any Issuer Free Writing Prospectus, conflict with
the information contained in the Registration Statement, or so that the
Prospectus or the Disclosure Package will comply with the law;

 

(j)          to file promptly with the Commission any amendment or supplement to
the Registration Statement, any Preliminary Prospectus, the Prospectus or any
Issuer Free Writing Prospectus that may, in the judgment of the Company or the
Representative, be required by the Securities Act or requested by the
Commission;

 

(k)          prior to filing with the Commission any amendment or supplement to
the Registration Statement, any Preliminary Prospectus, the Prospectus or any
Issuer Free Writing Prospectus, to furnish a copy thereof to the Representative
and counsel for the Underwriters and obtain the consent of the Representative to
the filing;

 

(l)          to furnish promptly to the Representative a signed copy of the
Registration Statement, as initially filed with the Commission, and of all
amendments or supplements thereto (including all exhibits filed therewith or
incorporated by reference therein) and such number of conformed copies of the
foregoing as the Representative may reasonably request;

 

-23-

 

  

(m)          during the period referred to in paragraph (i) above, to furnish to
the Representative, not less than two business days before filing with the
Commission, a copy of any document proposed to be filed with the Commission
pursuant to Section 13, 14, or 15(d) of the Exchange Act and to file all such
documents in the manner and within the time periods required by the Exchange Act
and the Exchange Act Regulations;

 

(n)          to apply the net proceeds of the sale of the Shares in accordance
with its statements under the caption “Use of Proceeds” in the Registration
Statement, the Prospectus and the Disclosure Package;

 

(o)          to make generally available to its security holders and to deliver
to the Representative as soon as practicable, but in any event not later than
the end of the fiscal quarter first occurring after the first anniversary of the
effective date of the Registration Statement an earnings statement complying
with the provisions of Section 11(a) of the Securities Act (in form, at the
option of the Company, complying with the provisions of Rule 158 of the
Securities Act Regulations,) covering a period of 12 months beginning after the
effective date of the Registration Statement;

 

(p)          to use its best efforts to maintain the listing of the Shares on
the NYSE and to file with the NYSE all documents and notices required by the
NYSE of companies that have securities that are listed on the NYSE;

 

(q)          to promptly notify the Representative if the Company ceases to be
an Emerging Growth Company at any time prior to the later of (i) the completion
of the distribution of the Shares within the meaning of the Securities Act and
(ii) completion of the 180-day restricted period referred to in Section 4(s)
hereof;

 

(r)          to engage and maintain, at its expense, a registrar and transfer
agent for the Shares;

 

(s)          to refrain, from the date hereof until 180 days after the date of
the Prospectus, without the prior written consent of the Representative, from,
directly or indirectly, (i) offering, pledging, selling, contracting to sell,
selling any option or contract to purchase, purchasing any option or contract to
sell, granting any option for the sale of, or otherwise disposing of or
transferring, (or entering into any transaction or device which is designed to,
or could be expected to, result in the disposition by any person at any time in
the future of), any share of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, or filing any registration
statement under the Securities Act with respect to any of the foregoing, or (ii)
entering into any swap or any other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of the Common Stock, whether any such swap or transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise.  The foregoing sentence shall not apply
to (A) the Shares to be sold hereunder, (B) any shares of Common Stock issued by
the Company upon the exercise of an option outstanding on the date hereof and
referred to in the Prospectus, or (C) the registration and sale of shares of
Common Stock in accordance with the terms of the Registration Rights Agreements,
by and among the

 

-24-

 

  

Company, FBR Capital Markets & Co. and the other parties thereto, dated as of
July 8, 2014 and December 16, 2014, including the filing of any registration
statement under the Securities Act with respect to such shares of Common Stock;

 

(t)          not to, and to use its best efforts to cause its officers,
directors and affiliates not to, (i) take, directly or indirectly prior to
termination of the underwriting syndicate contemplated by this Agreement, any
action designed to stabilize or manipulate the price of any security of the
Company, or which may cause or result in, or which might in the future
reasonably be expected to cause or result in, the stabilization or manipulation
of the price of any security of the Company, to facilitate the sale or resale of
any of the Shares, (ii) sell, bid for, purchase or pay anyone any compensation
for soliciting purchases of the Shares or (iii) pay or agree to pay to any
person any compensation for soliciting any order to purchase any other
securities of the Company;

 

(u)          to cause each officer and director of the Company to furnish to the
Representative, prior to the Initial Sale Time, a letter or letters,
substantially in the form of Exhibit B hereto, pursuant to which each such
person shall agree to the lock-up provisions as set forth in Exhibit B; and

 

(v)         if, at any time during the 25-day period after the date of the
Prospectus, any rumor, publication or event relating to or affecting the Company
shall occur as a result of which, in the reasonable opinion of the
Representative, the market price of the Common Stock has been or is likely to be
materially affected (regardless of whether such rumor, publication or event
necessitates a supplement to or amendment of the Prospectus) and after written
notice from the Representative advising the Company to the effect set forth
above, to forthwith prepare, consult with the Representative and its legal
counsel concerning the substance and legality of, and disseminate a press
release, public statement or other response, reasonably satisfactory to the
Representative, addressing such rumor, publication or event; provided, however,
that in no event shall the Company be required to address or respond to any
rumor, publication or event in a manner that would, in the Company's reasonable
opinion based on the advice of its counsel, give rise to any obligation on the
Company’s part to update such disclosure or create a pattern or practice of
responding to rumors;

 

(w)          that the Company will continue to use its best efforts to meet the
requirements to qualify as a REIT under the Code; and

 

6.          Certain Covenants of the Selling Stockholders:

 

Each Selling Stockholder hereby agrees with each Underwriter:  

 

(a)          to deliver to the Representative prior to the Closing Time a
properly completed and executed United States Treasury Department Form W-8 (if
the Selling Stockholder is a non-United States person, within the meaning of the
Code or Form W-9 (if the Selling Stockholder is a United States person, within
the meaning of the Code);

 

-25-

 

  

(b)          for a period of 180 days after the effective date of the
Registration Statement, such Selling Stockholder will not (i) offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to sell, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock (including without limitation, Common Stock or such other
securities convertible into or exercisable or exchangeable for equity securities
of the Company which may be deemed to be beneficially owned by such Selling
Stockholder in accordance with the rules and regulations of the Commission and
equity securities which may be issued upon exercise of a stock option or
warrant), or publicly disclose the intention to make any offer, sale, pledge or
disposition, or (ii) enter into any swap or other agreement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock or any such other securities, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise or (iii) make any demand
for or exercise any right with respect to the registration of any shares of
Common Stock or any security convertible into or exercisable or exchangeable for
Common Stock, in each case without the prior written consent of the
Representative, other than the Shares to be sold by such Selling Stockholder
hereunder; provided, however, that:  (A) notwithstanding the foregoing, subject
to applicable securities laws and the restrictions contained in the Company’s
charter, such Selling Stockholder may transfer any securities of the Company
(including, without limitation, Common Stock) as follows: (i)  as a bona fide
gift or gifts, provided that the donee or donees thereof agree to be bound in
writing by the restrictions set forth in this Section 6(b); (ii) to any trust
for the direct or indirect benefit of such Selling Stockholder or the immediate
family of such Selling Stockholder, provided that the trustee of the trust
agrees to be bound in writing by the restrictions set forth in this Section
6(b); (iii) as a distribution to stockholders, partners or members of such
Selling Stockholder, provided that such stockholders, partners or members agree
to be bound in writing by the restrictions set forth in this Section 6(b);
(iv) any transfer required under the Company’s amended and restated bylaws; (v)
as collateral for any loan, provided that the lender agrees in writing to be
bound by the restrictions set forth in this Section 6(b); or (vi) with respect
to sales of securities acquired after the Closing Time in the open market;
provided, however, that, in each case, no filing under Section 16 of the
Securities Exchange Act of 1934, as amended, is required or otherwise made (for
purposes of this Section 6(b), “immediate family” shall mean any relationship by
blood, marriage or adoption, not more remote than first cousin); (B) in the
event the Representative grants any concession or release to any of the
Company’s officers or directors under the lock-up agreement between the
Representative and any such officer or director, the Representative will grant a
proportionate concession or release to each Selling Stockholder under this
Section 6(b); and (C) for the avoidance of doubt, nothing in this Section 6(b)
shall prevent such Selling Stockholder from, or restrict the ability of such
Selling Stockholder to purchase shares of Common Stock on the open market; and

 

(c)          it will not take, directly or indirectly, any action designed to or
that would reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Common Stock.

 

-26-

 

  

7.          Payment of Expenses:

 

(a)          The Company agrees to pay all costs and expenses incident to
the  performance of its obligations under this Agreement, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, including expenses, fees and taxes in connection with (i) the
preparation and filing of the Registration Statement, each Preliminary
Prospectus, the Prospectus, any Issuer Free Writing Prospectus and any
amendments or supplements thereto, and the printing and furnishing of copies of
each thereof to the Underwriters and to dealers (including costs of mailing and
shipment), (ii) the preparation, issuance and delivery of any certificates for
the Shares to the Underwriters, including any stock or other transfer taxes or
duties payable upon the sale of the Shares to the Underwriters, (iii) the
qualification of the Shares for offering and sale under state laws that the
Company and the Representative have mutually agreed are appropriate and the
determination of their eligibility for investment under state law as aforesaid
(including the legal fees and filing fees and other disbursements of counsel for
the Underwriters in the maximum amount of $2,500 assuming that the Common Stock
is approved for listing on the NYSE) and the printing and furnishing of copies
of any blue sky surveys or legal investment surveys to the Underwriters and to
dealers, (iv) filing for review of the public offering of the Shares by FINRA
(including the reasonable legal fees and other disbursements of counsel for the
Underwriters relating thereto in the maximum amount of $10,000), (v) the fees
and expenses of any transfer agent or registrar for the Shares and miscellaneous
expenses referred to in the Registration Statement, (vi) the fees and expenses
incurred in connection with the inclusion of the Shares in the NYSE, (vii) the
costs and expenses of the Company in making road show presentations with respect
to the offering of the Shares, and (ix) the performance of the Company’s other
obligations hereunder.  Upon the request of the Representative, the Company will
provide funds in advance for filing fees.

 

(b)          The Company agrees with each Underwriter to pay (directly or by
reimbursement) all fees and expenses incident to the performance of the
obligations of the Company and the Selling Stockholders under this Agreement
which are otherwise specifically provided for herein, including, but not limited
to, (i) fees and expenses of counsel and other advisors for such Selling
Stockholders and (ii) fees and expenses of the Custodian.  The Selling
Stockholders shall pay (on a pro rata basis based on the number of Shares to be
sold by each Selling Stockholder) any transfer taxes payable in connection with
their respective sales of Shares to the Underwriters.

 

(c)          If this Agreement shall be terminated by the Underwriters, or any
of them, because of any failure or refusal on the part of the Company or the
Selling Stockholders to comply with the terms or to fulfill any of the
conditions of this Agreement, or if for any reason the Company or the Selling
Stockholders shall be unable to perform its or their obligations under this
Agreement, the Company, but not the Selling Stockholders, will reimburse the
Underwriters or such Underwriters as have so terminated this Agreement with
respect to themselves, severally, for all out-of-pocket expenses (such as
printing, facsimile, courier service, direct computer expenses, accommodations,
travel and the fees and disbursements of Underwriters’ counsel) and any other
advisors,

 

-27-

 

  

accountants, appraisers, etc. reasonably incurred by such Underwriters in
connection with this Agreement or the transactions contemplated herein.

 

8.          Conditions of the Underwriters’ Obligations:

 

The obligations of the Underwriters hereunder to purchase Shares at the Closing
Time or on each Option Closing Time, as applicable, are subject to the accuracy
of the respective representations and warranties on the part of the Company and
the Selling Stockholders hereunder and under the Custody Agreement and Power of
Attorney, applicable, on the date hereof and at the Closing Time and on each
Option Closing Time, as applicable, the performance by the Company and the
Selling Stockholders of their respective obligations hereunder and under the
Custody Agreement and Power of Attorney, as applicable, and to the satisfaction
of the following further conditions at the Closing Time or on each Option
Closing Time, as applicable:

 

(a)          The Company shall furnish or cause to be furnished to the
Underwriters at the Closing Time and on each Option Closing Time the opinion and
negative assurance letter of Morrison & Foerster LLP, counsel for the Company,
addressed to the Underwriters and dated the Closing Time and each Option Closing
Time, substantially in the form of Exhibit C-1 hereto. In addition, the Company
shall furnish or caused to be furnished to the Underwriters at the Closing Time
and on each Option Closing Time the opinion of Morrison & Foerster LLP, tax
counsel for the Company, regarding certain U.S. federal income tax matters,
addressed to the Underwriters and dated the Closing Time and on each Option
Closing Time, substantially in the form of Exhibit C-2 hereto.

 

(b)          The Selling Stockholders shall furnish to the Underwriters at the
Closing Time an opinion of Sidley Austin LLP and certain special counsel, or
such other counsel acting on behalf of the Selling Stockholders, reasonably
acceptable to the Representative, addressed to the Underwriters substantially in
the forms set forth in Exhibit D-1 and Exhibit D-2 respectively, hereto.

 

(c)          The Underwriters shall have received at the Closing Time a
favorable opinion and negative assurance letter from Hunton & Williams LLP,
counsel for the Underwriters, dated the Closing Time, in form and substance
satisfactory to the Underwriters.

 

(d)          The Underwriters shall have received from Moss Adams LLP a
“comfort” letter dated, respectively, as of the date hereof and the Closing Time
and on each Option Closing Time, addressed to the Representative, in
substantially the form attached as Exhibit E-1 hereto and an “Agreed Upon
Procedures” report dated as of the date hereof and the Closing Time and on each
Option Closing Time addressed to the Representative in substantially the same
form attached as Exhibit E-2 hereto.

 

In the event that the letters referred to above set forth any changes in
indebtedness, decreases in total assets or retained earnings or increases in
borrowings, it shall be a further condition to the obligations of the
Underwriters that (A) such letters shall be accompanied by a written explanation
of the Company as to the significance thereof, unless the Representative deems
such explanation unnecessary, and (B) such

 

-28-

 

  

changes, decreases or increases do not, in the sole judgment of the
Representative, make it impractical or inadvisable to proceed with the purchase
and delivery of the Shares as contemplated by the Registration Statement

 

(e)          No amendment or supplement to the Registration Statement, the
Prospectus or any document in the Disclosure Package shall have been filed to
which the Underwriters shall have objected in writing.

 

(f)          Prior to the Closing Time and each Option Closing Time (i) no stop
order suspending the effectiveness of the Registration Statement or any order
preventing or suspending the use of the Prospectus or any document in the
Disclosure Package shall have been issued, and no proceedings for such purpose
shall have been initiated or threatened, by the Commission, and no suspension of
the qualification of the Shares for offering or sale in any jurisdiction, or the
initiation or threatening of any proceedings for any of such purposes, has
occurred; (ii) all requests for additional information on the part of the
Commission shall have been complied with to the reasonable satisfaction of the
Representative; (iii) the Registration Statement shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
(iv) the Prospectus and the Disclosure Package shall not contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(g)          All filings with the Commission required by Rule 424 under the
Securities Act to have been filed by the Closing Time shall have been made
within the applicable time period prescribed for such filing by such Rule.

 

(h)          Between the time of execution of this Agreement and the Closing
Time or the relevant Option Closing Time there shall not have been any Material
Adverse Change or any prospective Material Adverse Change, and (ii) no
transaction which is material and unfavorable to the Company shall have been
entered into by the Company or any of the Subsidiaries, in each case, which in
the Representative’s sole judgment, makes it impracticable or inadvisable to
proceed with the public offering of the Shares as contemplated by the
Registration Statement.

 

(i)          The Shares shall have been approved for listing on the NYSE.

 

(j)          FINRA shall not have raised any objection with respect to the
fairness and reasonableness of  the underwriting terms and arrangements.

 

(k)          The Representative shall have received lock-up agreements from each
officer and director of the Company, in the form of Exhibit B attached hereto,
and such letter agreements shall be in full force and effect.

 

(l)          The Company will, at the Closing Time and on each Option Closing
Time, deliver to the Underwriters a certificate of its Chairman of the Board,
Chief Executive Officer,

 

-29-

 

  

President, Chief Operating Officer or Vice President and Chief Accounting
Officer or Chief Financial Officer, to the effect that:

 

(i)          the representations and warranties of the Company and the Operating
Partnership in this Agreement are true and correct, as if made on and as of the
Closing Time or any Option Closing Time, as applicable, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to the Closing Time or any Option Closing
Time, as applicable;

 

(ii)         no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto and no proceedings for that
purpose have been instituted or are pending or threatened under the Securities
Act;

 

(iii)        the signers of such certificate have carefully examined the
Registration Statement, the Prospectus, the Disclosure Package, any amendment or
supplement thereto, and this Agreement, and that when the Registration Statement
became effective and at all times subsequent thereto up to the Closing Time or
any Option Closing Time, as applicable, the Registration Statement and the
Prospectus and the Preliminary Prospectus, and any amendments or supplements
thereto, contained all material information required to be included therein by
the Securities Act or the Exchange Act and the applicable rules and regulations
of the Commission thereunder, as the case may be, and in all material respects
conformed to the requirements of the Securities Act or the Exchange Act and the
applicable rules and regulations of the Commission thereunder, as the case may
be; the Registration Statement and any amendments thereto, did not and, as of
the Closing Time or any Option Closing Time, as applicable, does not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading and
the Registration Statement, the Prospectus and the Disclosure Package, and any
amendments or supplements thereto, did not and as of the Closing Time or any
Option Closing Time, as applicable, do not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and, since the effective date of the
Registration Statement, there has occurred no event required to be set forth in
an amendment or supplement to the Prospectus or the Disclosure Package which has
not been so set forth; and

 

(iv)        subsequent to the respective dates as of which information is given
in the Registration Statement, the Prospectus and the Disclosure Package, there
has not been (a) any Material Adverse Change, (b) any transaction that is
material to the Company and the Subsidiaries considered as one enterprise,
except transactions entered into in the

 

-30-

 

  

ordinary course of business, (c) any obligation, direct or contingent, that is
material to the Company and the Subsidiaries considered as one enterprise,
incurred by the Company or the Subsidiaries, except obligations incurred in the
ordinary course of business, (d) any change in the capital stock or outstanding
indebtedness of the Company or any Subsidiary that is material to the Company
and the Subsidiaries considered as one enterprise, (e) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or any Subsidiary, or (f) any loss or damage (whether or not insured) to
the property of the Company or any subsidiary which has been sustained or will
have been sustained which has a Material Adverse Effect.

 

(m)          Each Selling Stockholder (or one or more attorneys on behalf of the
Selling Stockholders) will, at the Closing Time, deliver to the Underwriters a
certificate, to the effect that:

 

(i)          the representations and warranties of such Selling Stockholder set
forth in this Agreement and in the Custody Agreement and Power of Attorney are
true and correct as of such date; and

 

(ii)         such Selling Stockholder has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
and under the Custody Agreement and Power of Attorney, as applicable at or prior
to such date.

 

(n)          The Company and the Selling Stockgholders, as applicable shall have
furnished to the Underwriters such other documents and certificates as to the
accuracy and completeness of any statement in the Registration Statement, the
Prospectus and the Disclosure Package, the representations, warranties and
statements of the Company contained herein and in the Custody Agreement and
Power of Attorney, and the performance by the Company and the Selling
Stockholders of their respective covenants contained herein and therein, and the
fulfillment of any conditions contained herein or therein, as of the Closing
Time or any Option Closing Time, as the Underwriters may reasonably request.

 

(o)          Each of the Selling Stockholders shall have furnished to the
Underwriters such other documents and certificates as to the accuracy and
completeness of any statement in the Registration Statement, the Prospectus and
the Disclosure Package relating to such Selling Stockholder’s Selling
Stockholder Information, as applicable, the respective representations,
warranties and statements of such Selling Stockholder contained herein and in
the Custody Agreement and Power of Attorney, as applicable, and the performance
by such Selling Stockholder of such Selling Stockholder’s covenants contained
herein and therein, as applicable, and the fulfillment of any conditions
contained herein or therein, as applicable, as of the Closing Time, as the
Underwriters may reasonably request.

 

-31-

 

  

9.          Termination:

 

The obligations of the several Underwriters hereunder shall be subject to
termination in the absolute discretion of the Representative, at any time prior
to the Closing Time or any Option Closing Time, (i) if any of the conditions
specified in Section 8 shall not have been fulfilled when and as required by
this Agreement to be fulfilled, or (ii) if there has been since the respective
dates as of which information is given in the Registration Statement, the
Prospectus or the Disclosure Package, any Material Adverse Change, or any
development involving a prospective Material Adverse Change, or material change
in management of the Company or any Subsidiary, whether or not arising in the
ordinary course of business, or (iii) if there has occurred any outbreak or
escalation of hostilities or other national or international calamity or crisis
or change in economic, political or other conditions, the effect of which on the
United States or international financial markets is such as to make it, in the
judgment of the Representative, impracticable to market the Shares or enforce
contracts for the sale of the Shares, or (iv) if trading in any securities of
the Company has been suspended by the Commission or by the NYSE, or if trading
generally on the NYSE or in the Nasdaq over-the-counter market has been
suspended (including an automatic halt in trading pursuant to market-decline
triggers, other than those in which solely program trading is temporarily
halted), or limitations on prices for trading (other than limitations on hours
or numbers of days of trading) have been fixed, or maximum ranges for prices for
securities have been required, by such exchange or FINRA or the over-the-counter
market or by order of the Commission or any other governmental authority, or (v)
if there has been any downgrade in the rating of any of the Company’s debt
securities or preferred stock by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Securities Act),
or (vi) any federal, state, local or foreign statute, regulation, rule or order
of any court or other governmental authority has been enacted, published,
decreed or otherwise promulgated which, in the reasonable opinion of the
Representative, materially adversely affects or will materially adversely affect
the business or operations of the Company, or (vii) any action has been taken by
any federal, state, local or foreign government or agency in respect of its
monetary or fiscal affairs which, in the reasonable opinion of the
Representative, could reasonably be expected to have a material adverse effect
on the securities markets in the United States.

 

If the Representative elects to terminate this Agreement as provided in this
Section 9, the Company and the Underwriters shall be notified promptly by
telephone, promptly confirmed by facsimile.

 

If the sale to the Underwriters of the Shares, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement or if such sale is not carried out because the Company shall be
unable to comply in all material respects with any of the terms of this
Agreement, the Company shall not be under any obligation or liability under this
Agreement (except to the extent provided in Sections 7 and 11 hereof) and the
Underwriters shall be under no obligation or liability to the Company under this
Agreement (except to the extent provided in Section 9 hereof) or to one another
hereunder.

 

-32-

 

  

10.         Increase in Underwriters’ Commitments:

 

If any Underwriter shall default at the Closing Time or on any Option Closing
Time in its obligation to take up and pay for the Shares to be purchased by it
under this Agreement on such date, the Representative shall have the right,
within 36 hours after such default, to make arrangements for one or more of the
non-defaulting Underwriters, or any other underwriters, to purchase all, but not
less than all, of the Shares which such Underwriter shall have agreed but failed
to take up and pay for (the “Defaulted Shares”).  Absent the completion of such
arrangements within such 36-hour period, (i) if the total number of Defaulted
Shares does not exceed 10% of the total number of Shares to be purchased on such
date, each non-defaulting Underwriter shall take up and pay for (in addition to
the number of Shares which it is otherwise obligated to purchase on such date
pursuant to this Agreement) the portion of the total number of Shares agreed to
be purchased by the defaulting Underwriter on such date in the proportion that
its underwriting obligations hereunder bears to the underwriting obligations of
all non-defaulting Underwriters; and (ii) if the total number of Defaulted
Shares exceeds 10% of such total, the Representative may terminate this
Agreement by notice to the Company, without liability of any party to any other
party except that the provisions of Sections 7 and 11 hereof shall at all times
be effective and shall survive such termination.

 

Without relieving any defaulting Underwriter from its obligations hereunder, the
Company agrees with the non-defaulting Underwriters that it will not sell any
Shares hereunder on such date unless all of the Shares to be purchased on such
date are purchased on such date by the Underwriters (or by substituted
Underwriters selected by the Representative with the approval of the Company or
selected by the Company with the approval of the Representative).

 

If a new Underwriter or Underwriters are substituted for a defaulting
Underwriter in accordance with the foregoing provision, the Company or the
non-defaulting Underwriters shall have the right to postpone the Closing Time or
the relevant Option Closing Time for a period not exceeding five business days
in order that any necessary changes in the Registration Statement and Prospectus
and other documents may be effected.

 

The term “Underwriter” as used in this Agreement shall refer to and include any
Underwriter substituted under this Section 10 with the same effect as if such
substituted Underwriter had originally been named in this Agreement.

 

11.         Indemnity and Contribution by the Company, the Selling Stockholders
and the Underwriters:

 

(a)          The Company agrees to indemnify, defend and hold harmless each
Underwriter and any person who controls any Underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and the
respective affiliates, directors, officers, employees and agents of each
Underwriter from and against any loss, expense, liability, damage or claim
(including the reasonable cost of investigation) which, jointly or severally,
any such indemnified party may incur arising under the Securities Act, the

 

-33-

 

  

Exchange Act or otherwise, insofar as such loss, expense, liability, damage or
claim arises out of or is based upon (A) any breach of any representation,
warranty or covenant of the Company contained herein, (B) an untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment), any Issuer Free Writing Prospectus that the
Company has filed or was required to file with the Commission or is otherwise
required retain, or the Prospectus (the term Prospectus for the purpose of this
Section 11 being deemed to include any Preliminary Prospectus, the Prospectus
and the Prospectus as amended or supplemented by the Company), (C) any
application or other document, or any amendment or supplement thereto, executed
by the Company or based upon written information furnished by or on behalf of
the Company filed in any jurisdiction (domestic or foreign) in order to qualify
the Shares under the securities or blue sky laws thereof or filed with the
Commission or any securities association or securities exchange (each an
“Application”), (D) an omission or alleged omission to state a material fact
required to be stated in any such Registration Statement, or necessary to make
the statements made therein not misleading, (E) an omission or alleged omission
from any such Issuer Free Writing Prospectus, Prospectus or any Application of a
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, (F) an untrue
statement or alleged untrue statement of a material fact contained in any audio
or visual materials used in connection with the marketing of the Shares,
including, without limitation, slides, videos, films and tape recordings;
except, in each case of (B), (D) and (E) above only, insofar as any such loss,
expense, liability, damage or claim arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission of a
material fact contained in and in conformity with the statements set forth in
the paragraphs identified by “Stabilization,” “Discretionary Accounts” and
“Passive Market Making” under the caption “Underwriting” in the Preliminary
Prospectus, the Disclosure Package and the Prospectus (to the extent such
statements relate to the Underwriters).  The indemnity agreement set forth in
this Section 11(a) shall be in addition to any liability which the Company may
otherwise have.

 

(b)          Each Selling Stockholder, severally and not jointly, agrees to
indemnify, defend and hold harmless each Underwriter and any person who controls
any Underwriter within the meaning of Section 15 of  the Securities Act or
Section 20 of the Exchange Act, and the respective affiliates, directors,
officers, employees and agents of each Underwriter from and against any loss,
expense, liability, damage or claim (including the reasonable cost of
investigation) which, jointly or severally, any such indemnified party may incur
arising under the Securities Act, the Exchange Act or otherwise, insofar as such
loss, expense, liability, damage or claim arises out of or is based upon (A) any
breach of any representation, warranty or covenant of such Selling Stockholder
contained herein or in the Custody Agreement and Power of Attorney, (B) any
failure on the part of such Selling Stockholder to comply with any applicable
law, rule or regulation relating to the offering of securities being made
pursuant to the Prospectus, (C) an untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement (or any amendment or
part thereof), any Issuer Free Writing Prospectus that the Company has filed or
was required to file with the Commission, any Free Writing Prospectus, or the
Prospectus, or any Application, (D) an omission or alleged omission to state a
material

 

-34-

 

  

fact required to be stated in such Registration Statement, or necessary to make
the statements made therein not misleading, or (E) an omission or alleged
omission from any such Issuer Free Writing Prospectus, any Free Writing
Prospectus, Prospectus or any Application of a material fact necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading; except in the case of (C), (D) and (E) above only
insofar as any such loss, expense, liability, damage or claim arises out of or
is based upon an untrue statement or alleged untrue statement or omission or
alleged omission of a material fact contained in and in conformity with
information furnished in writing by such Selling Stockholder to the Company
expressly for use in such Registration Statement, Issuer Free Writing
Prospectus, Prospectus or Application, it being understood and agreed that the
only such information furnished by such Selling Stockholder consists of the
Selling Stockholder Information; provided, however, that the indemnity agreement
contained in this subsection (b) shall not require any such Selling Stockholder
solely with respect to the indemnity provided under this subsection (b) to
reimburse the Underwriters for in excess of the net proceeds received by such
Selling Stockholder from the Shares sold by such Selling Stockholder pursuant to
this Agreement. The indemnity agreement set forth in this Section 11(b) shall be
in addition to any liabilities that the Selling Stockholders may otherwise have.

 

If any action is brought against an Underwriter or controlling person in respect
of which indemnity may be sought against the Company or any Selling Stockholder
pursuant to subsection (a) or subsection (b) above, such Underwriter shall
promptly notify the Company or such Selling Stockholder, as applicable, in
writing of the institution of such action, and the Company or such Selling
Stockholder, as applicable, shall assume the defense of such action, including
the employment of counsel and payment of expenses; provided, however, that any
failure or delay to so notify the Company or such Selling Stockholder, as
applicable, will not relieve the Company or such Selling Stockholder, as
applicable, of any obligation hereunder, except to the extent that its ability
to defend is actually impaired by such failure or delay.  Such Underwriter or
controlling person shall have the right to employ its or their own counsel in
any such case, but the fees and expenses of such counsel shall be at the expense
of such Underwriter or such controlling person unless the employment of such
counsel shall have been authorized in writing by the Company or such Selling
Stockholder, as applicable, in connection with the defense of such action, or
the Company or such Selling Stockholder, as applicable, shall not have employed
counsel to have charge of the defense of such action within a reasonable time or
such indemnified party or parties shall have reasonably concluded (based on the
advice of counsel) that there may be defenses available to it or them which are
different from or additional to those available to the Company or such Selling
Stockholder, as applicable, (in which case neither the Company nor such Selling
Stockholder shall have the right to direct the defense of such action on behalf
of the indemnified party or parties or the named parties in any such proceeding
(including any impleaded parties included by the Company or any Selling
Stockholder and the indemnified person)) or representation by both parties by
the same counsel would be inappropriate due to a conflict or potential differing
interests between such parties, in any of which events such fees and expenses
shall be borne by the Company or the Selling Stockholder, as applicable, and
paid as incurred (it being understood, however, that

 

-35-

 

  

neither the Company nor any Selling Stockholder shall be liable for the expenses
of more than one separate firm of attorneys for the Underwriters or controlling
persons in any one action or series of related actions in the same jurisdiction
(other than local counsel in any such jurisdiction) representing the indemnified
parties who are parties to such action).  Anything in this paragraph to the
contrary notwithstanding, neither the Company nor any Selling Stockholder shall
be liable for any settlement of any such claim or action effected without its
consent.

 

(c)          Each Underwriter agrees, severally and not jointly, to indemnify,
defend and hold harmless the Company and each Selling Stockholder, the Company’s
directors, the Company’s officers that signed the Registration Statement, and
any person who controls the Company or any Selling Stockholder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any loss, expense, liability, damage or claim (including the
reasonable cost of investigation) which the Company , the Selling Stockholder or
any such person may incur under the Securities Act, the Exchange Act or
otherwise, insofar as such loss, expense, liability, damage or claim arises out
of or is based upon (A) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendment), any
Issuer Free Writing Prospectus that the Company has filed or was required to
file with the Commission, or the Prospectus, or any Application, (B) an omission
or alleged omission to state a material fact required to be stated in any such
Registration Statement, or necessary to make the statements made therein not
misleading, or (C) an omission or alleged omission from any such Issuer Free
Writing Prospectus, Free Writing Prospectus. Prospectus or any Application of a
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, but in each case only
insofar as such untrue statement or alleged untrue statement or omission or
alleged omission was made in such Registration Statement, Issuer Free Writing
Prospectus, Prospectus or Application in reliance upon and in conformity with
information furnished in writing by the Underwriters through the Representative
to the Company expressly for use therein.  The statements set forth in the
paragraphs identified by “Stabilization,” “Discretionary Accounts” and “Passive
Market Making” under the caption “Underwriting” in the Preliminary Prospectus,
the Disclosure Package and the Prospectus (to the extent such statements relate
to the Underwriters) constitute the only information furnished by or on behalf
of any Underwriter through the Representative to the Company for purposes of
this Agreement.  

 

If any action is brought against the Company, any Selling Stockholder or any
such person in respect of which indemnity may be sought against any Underwriter
pursuant to the foregoing paragraph, the Company, the Selling Stockholder or
such person shall promptly notify the Representative in writing of the
institution of such action and the Representative, on behalf of the
Underwriters, shall assume the defense of such action, including the employment
of counsel and payment of expenses.  The Company, the Selling Stockholder or
such person shall have the right to employ its own counsel in any such case, but
the fees and expenses of such counsel shall be at the expense of the Company,
the Selling Stockholder or such person unless the employment of such counsel
shall have been authorized in writing by the Representative in connection with
the defense of such action or the Representative shall not have employed counsel
to have

 

-36-

 

  

charge of the defense of such action within a reasonable time or such
indemnified party or parties shall have reasonably concluded (based on the
advice of counsel) that there may be defenses available to it or them which are
different from or additional to those available to the Underwriters (in which
case the Representative shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such fees and expenses shall be borne by such Underwriter and paid as incurred
(it being understood, however, that the Underwriters shall not be liable for the
expenses of more than one separate firm of attorneys in any one action or series
of related actions in the same jurisdiction (other than local counsel in any
such jurisdiction) representing the indemnified parties who are parties to such
action).  Anything in this paragraph to the contrary notwithstanding, no
Underwriter shall be liable for any settlement of any such claim or action
effected without the written consent of the Representative.

 

(d)          If the indemnification provided for in this Section 11 is
unavailable or insufficient to hold harmless an indemnified party under
subsections (a), (b) and (c) of this Section 11 in respect of any losses,
expenses, liabilities, damages or claims referred to therein, then each
applicable indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, expenses, liabilities, damages or claims (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, the Selling Stockholders and the Underwriters from the offering of the
Shares or (ii) if (but only if) the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company, of the Selling Stockholders and of the
Underwriters in connection with the statements or omissions which resulted in
such losses, expenses, liabilities, damages or claims, as well as any other
relevant equitable considerations.  The relative benefits received by the
Company, the Selling Stockholders and the Underwriters shall be deemed to be in
the same proportion as the total proceeds from the offering (net of underwriting
discounts and commissions but before deducting expenses) received by the Company
or the Selling Stockholders, as applicable, bear to the underwriting discounts
and commissions received by the Underwriters.  The relative fault of the
Company, of the Selling Stockholders and of the Underwriters shall be determined
by reference to, among other things, whether the untrue statement or alleged
untrue statement of a material fact or omission or alleged omission relates to
information supplied by the Company, by the Selling Stockholders or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The amount
paid or payable by a party as a result of the losses, claims, damages and
liabilities referred to above shall be deemed to include any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any claim or action.

 

(e)          The Company, the Selling Stockholders and the Underwriters agree
that it would not be just and equitable if contribution pursuant to this Section
11 were determined by pro rata allocation (even if the Underwriters were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in subsection
(d)(i) and, if applicable (ii), above.  

 

-37-

 

  

Notwithstanding the provisions of this Section 11, no Underwriter shall be
required to contribute any amount in excess of the underwriting discounts and
commissions applicable to the Shares purchased by such Underwriter and no
Selling Stockholder shall be required to contribute any amount in excess of the
gross sale price of the Shares sold by such Selling Stockholder pursuant to this
Agreement.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
Underwriters’ obligations to contribute pursuant to this Section 11 are several
in proportion to their respective underwriting commitments and not joint,.

 

12.         Survival:

 

The indemnity and contribution agreements contained in Section 11 and the
covenants, warranties and representations of the Company and the Selling
Stockholders contained in Sections 3, 4, 5, 6 and 7 of this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Underwriter, or any person who controls any Underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and the respective directors, officers, employees and agents of each Underwriter
or by or on behalf of the Company, its directors and officers, the Selling
Stockholders or any person who controls the Company or any Selling Stockholder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and shall survive any termination of this Agreement or the sale
and delivery of the Shares.  The Company, each Selling Stockholder and each
Underwriter agree promptly to notify the others of the commencement of any
litigation or proceeding against it and, in the case of the Company, against any
of the Company’s officers and directors, in connection with the sale and
delivery of the Shares, or in connection with the Registration Statement or
Prospectus.

 

13.         Duties:  

 

Nothing in this Agreement shall be deemed to create a partnership, joint venture
or agency relationship between the parties.  The Underwriters undertake to
perform such duties and obligations only as expressly set forth herein.  Such
duties and obligations of the Underwriters with respect to the Shares shall be
determined solely by the express provisions of this Agreement, and the
Underwriters shall not be liable except for the performance of such duties and
obligations with respect to the Shares as are specifically set forth in this
Agreement.  Each of the Company and the Selling Stockholders acknowledges and
agrees that: (i) the purchase and sale of the Shares pursuant to this Agreement,
including the determination of the public offering price of the Shares and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company and the Selling Stockholders, on the one hand, and the
several Underwriters, on the other hand, and the Company and the Selling
Stockholders are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Underwriter is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Company, the Selling Stockholders or their respective affiliates,

 

-38-

 

  

stockholders, creditors or employees or any other party; (iii) no Underwriter
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of the Company or the Selling Stockholders with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Company or the
Selling Stockholders on other matters); and (iv) the several Underwriters and
their respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and the Selling
Stockholders and that the several Underwriters have no obligation to disclose
any of such interests.  The Company and each Selling Stockholder acknowledges
that the Underwriters disclaim any implied duties (including any fiduciary
duty), covenants or obligations arising from the Underwriters’ performance of
the duties and obligations expressly set forth herein.  The Company and the
Selling Stockholders hereby waive and release, to the fullest extent permitted
by law, any claims that the Company and the Selling Stockholders may have
against the several Underwriters with respect to any breach or alleged breach of
agency or fiduciary duty in connection with the offering of the Shares pursuant
to this Agreement.

 

14.         Notices:

 

Except as otherwise herein provided, all statements, requests, notices and
agreements shall be in writing or by telegram and, if to the Underwriters, shall
be sufficient in all respects if delivered to FBR Capital Markets & Co., 1300
North 17th Street, Suite 1400, Arlington, Virginia 22209, Attention: Syndicate
Department; if to the Company, shall be sufficient in all respects if delivered
to the Company at the offices of the Company at Great Ajax Corp.; 9400
Beaverton-Hillsdale Hwy, Suite 131; Beaverton, Oregon 97005; or if to a Selling
Stockholder, c/o Sidley Austin LLP, One South Dearborn, Chicago, IL 60603,
Attention: John Sabl, Esq. (facsimile: 312-853-7036)..

 

15.         Governing Law; Headings:

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  The
section headings in this Agreement have been inserted as a matter of convenience
of reference and are not a part of this Agreement.

 

16.         Parties at Interest:

 

The Agreement herein set forth has been and is made solely for the benefit of
the Underwriters, the Company, the Selling Stockholders and the controlling
persons, directors and officers referred to in Sections 11 and 12 hereof, and
their respective successors, assigns, executors and administrators.  No other
person, partnership, association or corporation (including a purchaser, as such
purchaser, from any of the Underwriters) shall acquire or have any right under
or by virtue of this Agreement.

 

-39-

 

  

17.         Counterparts and Facsimile Signatures:

 

This Agreement may be signed by the parties in counterparts which together shall
constitute one and the same agreement among the parties.  A facsimile signature
shall constitute an original signature for all purposes.  

 

If the foregoing correctly sets forth the understanding among the Company, the
Selling Stockholders and the Underwriters, please so indicate in the space
provided below for the purpose, whereupon this Agreement shall constitute a
binding agreement among the Company, the Selling Stockholders and the
Underwriters.

 

[Signature pages follow]

 

-40-

 

 

  Very truly yours,           Great Ajax Corp.           By: /s/ Lawrence
Mendelsohn     By: Lawrence Mendelsohn     Title:   Chairman and     Chief
Executive Officer  

 

[Signature page to Underwriting Agreement]

 

 

 

 

  SELLING STOCKHOLDERS LISTED ON   SCHEDULE I ATTACHED HERETO        
By:  Lawrence Mendelsohn  

 

    /s/ Lawrence Mendelsohn       Attorney-in-Fact  

 

[Signature page to Underwriting Agreement]

 

 

 

 

Accepted and agreed to as

of the date first above written:

 

FBR CAPITAL MARKETS & CO.

 

By: /s/ Paul Dellisola_________   Title: Senior Managing Director   For itself
and as Representative of the other   Underwriters named on Schedule II hereto.  

 

[Signature page to Underwriting Agreement]

 

 

 

 

Schedule I

 

   Number of Initial   Number of Option  Name of Party Selling Shares  Shares to
be Sold   Shares to be Sold            Great Ajax Corp.   3,750,000    699,667 
            Luxor Capital Partners Offshore Master Fund, LP   577,848    23,268 
            Luxor Capital Partners, LP   512,747    20,646              Luxor
Wavefront, LP   116,003    4,671              OC 19 Master Fund, L.P   43,082  
 1,735              Falcon Global Partners LLC   320    13              Total 
 5,000,000    750,000 

 

I-1

 

 

Schedule II

 

   Number of Initial  Underwriter  Shares to be Purchased        FBR Capital
Markets & Co.   3,025,000         Sterne, Agee & Leach, Inc.   1,025,000        
Nomura Securities International, Inc.   625,000         Ladenburg Thalmann & Co.
Inc.   200,000         MLV & Co. LLC   125,000         Total   5,000,000 

 

II-1

 

 

Schedule III

 

Issuer Free Writing Prospectuses

 

III-1

 

 

Schedule IV

 

Pricing Terms of Initial Public Offering

 

1.The Company is selling 3,750,000 Initial Shares.  The Selling Stockholders are
selling 1,250,000 Initial Shares.

 

2.The Company has granted an option to the Underwriters to purchase up to an
additional 750,000 Option Shares to cover overallotments, of which the Selling
Stockholders would sell 50,333 Option Shares and the Company would sell 699,667.

 

3.The initial public offering price per share for the Shares is $14.25.

 

Participation in this Offering

 

1.Accounts advised by Wellington Management Company LLP (“Wellington”) will
purchase 570,000 shares of Common Stock in this offering at the initial public
offering price, and will own 2,865,363 shares of the Company’s outstanding
shares post offering.

 

2.Flexpoint Great Ajax Holdings LLC and affiliates (“Flexpoint”) will purchase
80,000 shares of Common Stock in this offering at the initial public offering
price, and will own 1,917,500 shares of the Company’s outstanding shares post
offering.

 

3.No underwriting fee will be payable on shares sold to accounts managed by
Wellington or Flexpoint.

 

IV-1

 